
	

113 HR 2766 IH: Stopping the Offensive Use of Patents Act
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2766
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Issa (for himself
			 and Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To make improvements to the transitional program for
		  covered business method patents, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping the Offensive Use of Patents
			 Act or the STOP
			 Act.
		2.Improvements to
			 transitional program for covered business method patents
			(a)In
			 generalSection 18 of the
			 Leahy-Smith America Invents Act (35 U.S.C. 321 note) is amended—
				(1)in subsection (a),
			 by striking paragraph (3); and
				(2)in subsection
			 (d)(1), by striking a financial product or and inserting
			 an enterprise, a product, or a.
				(b)Effective
			 date
				(1)Removal of
			 sunsetThe amendment made by
			 paragraph (1) of subsection (a) shall take effect on the date of the enactment
			 of this Act.
				(2)Definition of
			 covered business method patentThe amendment made by paragraph
			 (2) of subsection (a) shall apply as if included in the enactment of the
			 Leahy-Smith America Invents Act.
				3.Expansion of pro
			 bono program at the United States Patent and Trademark Office
			(a)In
			 generalThe Director of the
			 Office shall work with and support intellectual property law associations
			 throughout the United States, within established pro bono programs, to assist
			 financially under-resourced resellers, users, implementers, distributors, or
			 customers of an allegedly infringing product or process.
			(b)DefinitionsIn this section:
				(1)DirectorThe term Director means the
			 Under Secretary of Commerce for Intellectual Property and Director of the
			 United States Patent and Trademark Office.
				(2)OfficeThe term Office means the
			 United States Patent and Trademark Office.
				
